IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

SHEROD LAMAR OWINGS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED.

v.                                        CASE NO. 1D15-5301

STATE OF FLORIDA,

     Appellee.
_______________________________/

Opinion filed January 12, 2016.

An appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Rodney G. Gregory, Vanessa Z. Newtson, Derek T. Maines and Tamisha Blake,
Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Petitioner requests that the Court undertake belated certiorari review of the

September 3, 2015, circuit court orders of which no timely review was sought. As

the Court is without authority to grant belated certiorari review, the request is
denied. Petitioner’s alternative motion for leave to withdraw the petition for writ

of certiorari is granted and the proceeding is dismissed in accordance with Florida

Rule of Appellate Procedure 9.350(b).

THOMAS, SWANSON, and MAKAR, JJ., CONCUR.




                                        2